Electronically Filed
                                                    Supreme Court
                                                    SCWC-13-0000030
                                                    15-AUG-2017
                                                    08:09 AM




          IN THE SUPREME COURT OF THE STATE OF HAWAII

                            ---o0o---
________________________________________________________________

                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                               vs.

                       ANTHONY R. VILLENA,
                Petitioner/Defendant-Appellant.
________________________________________________________________


                         SCWC-13-0000030

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-13-0000030; CASE NO. 1DTA-12-01321)

                         AUGUST 15, 2017

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

               OPINION OF THE COURT BY WILSON, J.

         This case arises from Petitioner/Defendant-Appellant

Anthony R. Villena’s (Villena) conviction for the offense of

operating a vehicle under the influence of an intoxicant
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


(OVUII).   On appeal, Villena asserts the Intermediate Court of

Appeals (ICA) erred in holding that the State laid a sufficient

foundation to introduce the results of Villena’s blood alcohol

test results.    Specifically, Villena raises four grounds for the

State’s failure to lay a sufficient foundation for introduction

into evidence of the blood test results:

           1. Whether the ICA gravely erred in affirming the trial
           court's admission of Villena's blood alcohol test result
           without first requiring the State to (1) introduce its
           scientific evidence via a duly qualified expert; (2) prove
           satisfaction of the three Montalbo factors in arriving at
           the test result; and (3) demonstrate compliance with the
           Souza requirements for test results produced by an
           instrument;

           2. Whether the ICA gravely erred in affirming the trial
           court's admission of Villena's blood alcohol test result
           without first requiring the State to demonstrate strict
           compliance with HAR §11-114-23(b) and (a)(3) requirements
           which have a direct bearing on the accuracy of the alcohol
           test result;

           3. Whether the ICA gravely erred in affirming the trial
           court's admission of State's Exhibit#1 (the Letter License)
           as hearsay, inadmissible under either HRE 803(b)(6) or (8),
           and in violation of Villena's Confrontation rights; and

           4. Whether the ICA gravely erred in ruling that the trial
           court's erroneous admission of State's Exhibit#2 (MT
           Perry's Sworn Statements) was mere harmless error.

We affirm the ICA’s judgment and hold that the State laid a

proper foundation to introduce the results of Villena’s blood

test because the State’s licensing letter was admissible as

nonhearsay.




                                      2
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


                               I.   Background

A.   District Court Proceedings

             On March 6, 2012, Villena was charged by complaint

with OVUII, in violation of Hawaiʻi Revised Statutes (HRS) §

291E-61(a)(4) (2011).1       Villena pled not guilty to the charge.

The bench trial commenced on October 18, 2012, continued on

December 6, 2012, and ended on December 19, 2012.2

     1. Testimony of Officer Wade Ikehara

             The State presented testimony from Honolulu Police

Department (HPD) Officer Wade Ikehara that on February 22, 2012,

he observed Villena driving at 75 miles per hour, 25 miles per

hour over the speed limit of 50 miles per hour.            Officer Ikehara

next noticed that Villena’s vehicle crossed over the dashed

lines separating two of the lanes.          Although Officer Ikehara

activated his lights, Villena’s vehicle did not stop until he

reached a DUI roadblock.        At the DUI roadblock, Officer Ikehara

approached Villena’s vehicle and noted that Villena’s eyes were

“red, bloodshot, and glassy,” his appearance was disheveled, and
     1
              HRS § 291E-61(a)(4) (2011) provides:

     (a) A person commits the offense of operating a vehicle under the
     influence of an intoxicant if the person operates or assumes actual
     physical control of a vehicle:

     . . .

             (4) With .08 or more grams of alcohol per one hundred milliliters
             or cubic centimeters of blood.


     2
             The Honorable Clarence A. Pacarro presided.


                                       3
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


he detected “a strong odor of an alcoholic type beverage on his

breath.”   Defense counsel stipulated that Villena performed the

field sobriety test and Officer Ikehara subsequently made the

arrest.    Villena was then transported to the Kalihi Police

Station.

           At the police station, Officer Ikehara read Villena an

implied consent form and Villena elected to take a blood test.

Because Villena selected that option, Officer Ikehara

transported Villena to the Alapai Police Station to have his

blood drawn.    Officer Ikehara waited with Villena for 20-30

minutes until the arrival of medical technologist Karla Perry

(Perry).   Upon her arrival, Officer Ikehara listened to her

explain the procedures and observed her withdraw blood from

Villena.

     2. Testimony of Medical Technologist Karla Perry

           The State presented testimony from Perry.           This

testimony was presented out of order, prior to the completion of

Officer Ikehara’s testimony, due to Perry’s scheduling

conflicts.

           Perry testified as to her qualifications as a medical

technologist.    She stated she was employed as a medical

technologist with the City and County of Honolulu since 2004.

She graduated from the University of Hawaiʻi at Mānoa with a

bachelor of science in medical technology, was board certified

                                      4
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


by the American Society of Clinical Pathologists, and was state

certified by the state Department of Health (DOH).

            Perry asserted that she was qualified under Hawaiʻi

Administrative Rules (HAR) Title 11, chapter 114, which

regulates blood alcohol testing, to draw blood and perform

alcohol analysis.     Over defense counsel’s objection for lack of

foundation, the court allowed the State to lay additional

foundation to support Perry’s testimony.

            The State sought to lay a foundation for Perry’s

qualification as a medical technologist under HAR Title 11,

chapter 114.    Perry explained that Title 11 requires an alcohol

analyst or supervisor to be a medical technologist licensed by

the state.     With her bachelor of science degree and as a state-

licensed medical technologist, Perry asserted that she fulfilled

the requirement to be an alcohol analyst under HAR Title 11,

chapter 114.    Perry also explained that she qualified as an

alcohol testing supervisor because she fulfilled the sole

requirement that she have four years of experience as an alcohol

analyst.3




     3
            Perry’s assertion that four years of experience is sufficient to
be an alcohol testing supervisor was incorrect. The minimum number of years
of experience is five years. HAR § 11-114-19(b)(3) (1993). Nonetheless
Perry was qualified to be a supervisor as she had eight years of experience
at the time she tested Villena’s blood sample.



                                      5
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


            To gain admission of the results of the blood alcohol

test results, the State then attempted to introduce evidence to

establish that the City and County of Honolulu Health Services

Division Laboratory (Laboratory) where Perry worked was a

licensed laboratory under Title 11.4          Defense counsel objected

for lack of foundation.        Perry testified that she had personal

knowledge that the Laboratory was licensed as of November 2011.

As the laboratory supervisor, Perry received a licensing letter

from DUI coordinator Dr. Tam Nguyen stating that the Laboratory

was licensed under HAR Title 11, chapter 114.              Perry testified

that the letter was kept in the regular course of the

      4
            Under HAR Title 11, chapter 114, laboratories conducting alcohol
tests are required to be licensed by the director of health. A license is
granted if the laboratory meets the following requirements:

            (1) Is physically located in this State;

            (2) Is licensed by the department as a clinical laboratory;

            (3) Has adequate    facilities,   personnel,   equipment,   and
            instrumentation;

            (4) Includes in its staff an alcohol testing supervisor who
            is qualified under section 11-114-19;

            (5) Uses alcohol testing procedures approved in writing by
            the DUI coordinator or previously approved by the director
            of health as required by section 11-114-22 and demonstrates
            proficiency in those procedures;

            (6) Has a quality assurance program approved in writing by
            the DUI coordinator which includes a chain of custody
            procedure; and

            (7) Participates in and meets the requirements of a
            performance evaluation program for alcohol testing approved
            in writing by the DUI coordinator as required by section
            11-114-21 at no cost to the department.

HAR § 11-114-18(b).


                                      6
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


Laboratory’s business.      The State moved to enter the DUI

coordinator’s licensing letter, marked as State’s Exhibit 1,

into evidence in order to establish the reliability of the

laboratory, methods, and instrument used to measure Villena’s

blood alcohol content.      Defense counsel objected on the basis of

authentication, lack of foundation, hearsay, and violation of

Villena’s rights under the Confrontation Clause.            The court took

the letter’s admission into evidence under advisement.

            Perry next testified regarding the enzymatic method

used to analyze blood samples.        She testified that this method

was approved by Dr. Tam Nguyen, the statewide DUI coordinator,

in September 2009.     Over objections from defense counsel for

lack of foundation, Perry stated that the enzymatic method is

accepted in the scientific community as being accurate and

reliable.

            Perry identified the instrument used to test the blood

samples as the “Ace Alera.”       Again, over defense counsel’s

objection for lack of foundation, Perry stated that the Ace

Alera was approved by the DUI coordinator.          Perry testified she

was trained to calibrate and operate the Ace Alera by her then-

supervisor in September 2009.        As part of her training, Perry

reviewed the manufacturer’s manual, which explained how to

calibrate and operate the Ace Alera.         She testified that

calibration is conducted by placing the reagents and the

                                      7
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


appropriate samples on the instrument; once the instrument runs

it informs the technician “whether it passed or failed.”             Perry

testified that she calibrated the Ace Alera prior to testing the

samples and the instrument passed.

           Following Perry’s testimony regarding the Ace Alera

instrument’s calibration, the State sought to prove Villena’s

blood alcohol content by introducing the blood test result

measured by the Ace Alera.       Perry testified that Villena’s blood

alcohol content was “0.16 grams of alcohol per 100 cubic

centimeters of whole blood.”       Defense counsel objected to

Perry’s testimony on the basis that the State laid an

insufficient foundation to introduce Villena’s blood test

result.   Defense counsel also asserted that the State failed to

demonstrate that the testing of Villena’s blood was conducted in

accordance with the requirements of HAR Title 11, chapter 114.

The district court clarified that because Perry was testifying

out of order, Perry was allowed to testify but the testimony and

exhibits would not be admitted until the State established

proper foundation through Perry and its other witnesses.

           The State then sought to move into evidence the blood

alcohol testing statement—marked as State’s Exhibit 2—which

contained Villena’s blood alcohol content results of 0.16.              The

court took admission of the exhibit under advisement.



                                      8
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


     3. Admission of the DUI Coordinator’s Licensing Letter

           Following the testimonies of Officer Ikehara and

Perry, the court heard argument as to the admission of the DUI

coordinator’s licensing letter and the blood alcohol testing

statement.

           As noted previously, the DUI coordinator’s licensing

letter is a letter to Perry, dated November 5, 2011, from the

DUI coordinator.     The letter states that it “constitutes a

license for the City and County of Honolulu Health Services

Division Laboratory to conduct blood alcohol testing in

accordance with Hawaii Administrative Rules, Title 11, Chapter

114 (HAR-11-114).”     The letter explains that the licensure of

the Laboratory was based on the Laboratory “having fulfilled

requirements of HAR-11-114-18(b).”         In addition, the letter

confirms that the Ace Alera instrument was approved “to be used

for the determination of blood alcohol concentration.”

Specifically, the letter states that “[t]he addition of the ACE-

ALERA Clinical Chemistry analyzer . . . to the ‘Quantitative

Enzymatic Determination of Alcohol’ procedure[] has been

evaluated” as meeting the requirements of HAR § 11-114-22.              The

letter bears the seal of the State of Hawaiʻi, states that it “is

a true and correct copy of a public document on file in the

Department of Health,” and is signed by the DUI coordinator, who

is also designated as the custodian of records.

                                      9
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


           The State argued that the DUI coordinator’s licensing

letter was admissible because it fell within two hearsay

exceptions: HRE Rule 803(b)(6), as a record of a regularly

conducted activity, and HRE Rule 803(b)(8), as a public record

with a self-authenticating seal.5         Over defense counsel’s

arguments that neither of the hearsay exceptions applied and

that admission of the letter would violate Villena’s

confrontation rights, the court admitted the DUI coordinator’s

     5
           HRE Rule 803 (2012) provides in relevant part:

           The following are not excluded by the hearsay rule, even
           though the declarant is available as a witness:

           . . .

           (b) Other exceptions.

           . . .

                 (6) Records of regularly conducted activity.        A
           memorandum, report, record, or data compilation, in any
           form, of acts, events, conditions, opinions, or diagnoses,
           made in the course of a regularly conducted activity, at or
           near the time of the acts, events, conditions, opinions, or
           diagnoses, as shown by the testimony of the custodian or
           other qualified witness, or by certification that complies
           with rule 902(11) or a statute permitting certification,
           unless the sources of information or other circumstances
           indicate lack of trustworthiness.

           . . .

                 (8) Public records and reports. Records, reports,
           statements, or data compilations, in any form, of public
           offices or agencies, setting forth (A) the activities of
           the office or agency, or (B) matters observed pursuant to
           duty imposed by law as to which matters there was a duty to
           report, excluding, however, in criminal cases matters
           observed by police officers and other law enforcement
           personnel, or (C) in civil proceedings and against the
           government in criminal cases, factual findings resulting
           from an investigation made pursuant to authority granted by
           law,   unless   the   sources  of   information  or   other
           circumstances indicate lack of trustworthiness.


                                     10
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


licensing letter into evidence.        The State also sought to admit

a blood alcohol testing statement containing a sworn statement

from Perry that she followed applicable procedures in testing

Villena’s blood (the State’s “Exhibit 2”).          Over defense

counsel’s objections based on hearsay and lack of foundation,

the court admitted the blood alcohol testing statement into

evidence based on Perry’s testimony.

     4. Closing Arguments

           In closing argument, the State argued it laid a

sufficient foundation to admit the blood test result.             The State

pointed to Perry’s testimony, which demonstrated that the

enzymatic method is an approved method and that Perry was

trained in accordance with state regulations.           The State also

referenced the DUI coordinator’s licensing letter, which

licensed Perry’s Laboratory and confirmed the DUI coordinator’s

approval of the procedure and equipment used to test Villena’s

blood.   The State argued that Perry’s testimony and the

licensing letter were sufficient to lay an adequate foundation

to introduce the blood test result.

           Defense counsel argued that the State did not lay a

sufficient foundation to introduce scientific evidence because

Perry was not qualified as an expert as required by HRE Rule

702. Thus, defense counsel argued that Perry’s testimony did not




                                     11
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


constitute sufficient foundation to prove that the enzymatic

method is a sound scientific procedure.

     5. Motion for Judgment of Acquittal

           Following closing arguments, Defense counsel made a

motion for judgment of acquittal again asserting that the State

did not lay an adequate foundation to admit evidence of the

blood test results.      The district court denied defense counsel’s

motion for judgment of acquittal.

           The district court found Villena guilty and sentenced

Villena to a $400 fine plus court costs, and other mandatory

conditions.

B.   ICA Proceedings

           The ICA, in its May 19, 2015 Summary Disposition

Order, affirmed the Judgment of the district court.            The ICA

concluded: 1) evidence of Villena’s blood test result was

properly admitted because the record shows that the DUI

coordinator approved the testing procedure and the instrument;

2) the DUI coordinator licensing letter was properly admitted as

a self-authenticated public record; and 3) the blood alcohol

testing statement was improperly admitted into evidence but that

error was harmless in light of Exhibit 1 and Perry’s testimony.

The ICA also determined that Villena waived the argument that

the State failed to strictly comply with HAR § 11-114-23(a)(3)

and (b) because Villena did not timely object.           As to Villena’s

                                     12
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


confrontation rights, the ICA held that the DUI coordinator’s

licensing letter was a nontestimonial record and therefore not

subject to the Confrontation Clause.

                        II.   Standards of Review

A. Admissibility of Hearsay

           “[W]here the admissibility of evidence is determined

by application of the hearsay rule, there can be only one

correct result, and the appropriate standard for appellate

review is the right/wrong standard.”         State v. Moore, 82 Hawaiʻi

202, 217, 921 P.2d 122, 137 (1996) (internal quotation marks and

citation omitted).


B. Evidentiary Foundation

           Before a test result may be introduced into evidence,

“a foundation must be laid showing that the test result can be

relied on as a substantive fact.”         State v. Werle, 121 Hawaiʻi

274, 280, 218 P.3d 762, 768.       “When a question arises regarding

the necessary foundation for the introduction of evidence, the

determination of whether proper foundation has been established

lies within the discretion of the trial court, and its

determination will not be overturned absent a showing of clear

abuse.”   State v. Eid, 126 Hawaii 430, 440, 272 P.3d 1197, 1207

(2012) (quoting State v. Assaye, 121 Hawaii 204, 210, 216 P.3d
1227, 1233 (2009)).


                                     13
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


                             III.    Discussion

A.   The Trial Court Did Not Err in Admitting Villena’s Blood
     Test Results

           To introduce blood test results proving intoxication,

the State must lay a proper foundation.           Werle, 121 Hawaiʻi at

282, 218 P.3d at 770.      “As part of the foundation, the

prosecution must establish the reliability of the test results

which establish intoxication.”         Id.; see also State v. Wallace,

80 Hawaiʻi 382, 407, 910 P.2d 695, 720 (1996) (explaining “[a]

fundamental evidentiary rule is that before the result of a test

made out of court may be introduced into evidence, a foundation

must be laid showing that the test result can be relied on as a

substantive fact” (citation omitted)).

           To determine the reliability of the enzymatic blood

testing method used here, the State must show compliance with

the factors we laid out in State v. Montalbo.           73 Haw. 130, 828
P.2d 1274 (1992).     Under Montalbo, whether a scientific

procedure—such as the enzymatic method, which Perry used to test

Villena’s blood—is reliable depends on three factors: (1) the

validity of the underlying principle, (2) the validity of the

testing method applying the principle, and (3) the proper

application of the testing method.         Id. at 136, 828 P.2d at

1279.   To demonstrate the validity of the scientific evidence,

expert testimony is needed.         Werle, 121 Hawaii at 282, 218 P.3d
14
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


at 770.   Montalbo requires that the expert’s opinion “have a

reliable basis in the knowledge and experience of his or her

discipline.”    Werle, 121 Hawaiʻi at 283, 218 P.3d at 771.

           However, we have recognized a “shortcut” to

establishing Montalbo reliability for blood testing procedures

when the State proves “that the DUI coordinator gave written

approval of the procedure and instrument used to test

[defendant’s] blood.”      Werle, 121 Hawaii at 284, 218 P.3d at

772.   Such written approval by the DUI coordinator “relieves the

prosecution of the burden of presenting expert testimony to

establish the reliability” of the instrument and procedure used.

Id. at 285, 218 P.3d at 773.       In other words, written approval

from the DUI coordinator is a shortcut for the first two factors

of Montalbo—which require the State to demonstrate the validity

of the underlying principle and the validity of the testing

method applying the principle.        Accordingly, to lay a foundation

to admit Villena’s blood test results under the shortcut method,

the State needed to show 1) that the DUI coordinator gave

written approval of the enzymatic method and the blood testing

instrument (the Werle shortcut), and 2) that Perry properly

conducted the enzymatic method on Villena’s blood (the third

Montalbo factor).




                                     15
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


     1. The DUI Coordinator’s Licensing Letter Was Admissible
        Nonhearsay as a Document of Independent Legal
        Significance and Satisfied the Werle Shortcut

           In order to satisfy the Werle shortcut, the State must

establish that the DUI coordinator gave “written approval” of

the procedure and instrument used.         Werle, 121 Hawaiʻi at 283-4,
218 P.3d at 771-2.     This is in accord with the statutory

requirement for blood alcohol testing procedures to “have been

approved in writing by the DUI coordinator.”           HAR § 11-114-

22(a).   Here, the written approval        of the procedure and

instrument is a letter to Perry, dated November 5, 2011, from

the DUI coordinator.      The letter states that it “constitutes a

license for the City and County of Honolulu Health Services

Division Laboratory to conduct blood alcohol testing in

accordance with Hawaii Administrative Rules, Title 11, Chapter

114 (HAR-11-114).”     The letter explains that the licensure of

the Laboratory was based on the Laboratory “having fulfilled

requirements of HAR-11-114-18(b).”         In addition, the letter

confirms that the Ace Alera instrument was approved “to be used

for the determination of blood alcohol concentration.”

Specifically, the letter states that “[t]he addition of the ACE-

ALERA Clinical Chemistry analyzer . . . to the ‘Quantitative

Enzymatic Determination of Alcohol’ procedure[] has been

evaluated” as meeting the requirements of HAR § 11-114-22.              This

letter is precisely the type of evidence the Werle shortcut

                                     16
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


requires.    Unlike the licensing letter at issue in Werle which

we found deficient for failing to mention the precise testing

method and instrument used, the licensing letter here

specifically approves the instrument and method used to test

Villena’s blood.     See Werle, 121 Hawaiʻi at 284, 218 P.3d at 772.

Accordingly, the licensing letter satisfies the Werle shortcut

to show that the DUI coordinator gave written approval of the

method and instrument used to test the defendant’s blood.

            However, Villena asserts the court erred in admitting

the letter because it was inadmissible hearsay.           Hearsay is a

“statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove

the truth of the matter asserted.”         HRE Rule 801 (2012).      This

definition is identical to that contained in the Federal Rules

of Evidence (FRE) Rule 801(c).        Hearsay “is not admissible

except as provided by these rules[.]”         HRE Rule 802 (2012).       It

is well-settled that statements of independent legal

significance are not hearsay.        See FRE Rule 802(c) cmt. (“If the

significance of an offered statement lies solely in the fact

that it was made, no issue is raised as to the truth of anything

asserted, and the statement is not hearsay.”); see also A.

Bowman, Hawaiʻi Rules of Evidence Manual 8-7 (2016)

(characterizing as nonhearsay statements with “independent legal

significance” which “are not offered to prove the truth of the

                                     17
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


matter asserted”).     This type of evidence is considered

nonhearsay because the statements are not “offered to prove the

truth of the matter stated” but instead are “offered simply to

show that the statement was made.”         West Coast Truck Lines, Inc.

v. Arcata Community Recycling Center, Inc., 846 F.2d 1239, 1246

n.5 (9th Cir. 1988); see also Gonzales v. City of San Jose, 2015
WL 2398407, *6 (N.D. Cal. 2015) (noting that admission of a copy

of a driver’s license into evidence was “hearsay to the extent

offered to establish Plaintiff's height, weight, and appearance

on February 13, 2012, as asserted in the license, but not

hearsay to the extent offered to show the identifying

information in the Department of Motor Vehicle's records and

available to Defendants on that day”).          This doctrine is often

applied to evidence of contractual agreements.           See Island

Directory Co. Inc. v. Iva’s Kinimaka Enterprises, Inc., 10 Haw.

App. 15, 21-22, 859 P.2d 935, 939 (1993).          In Island Directory,

two parties disputed the existence of a valid contract.             Id. at

20, 859 P.2d at 939.      One party sought to introduce a written

document which the other party admitted signing.            Id.   The ICA

held that the document was nonhearsay because it “was not

offered into evidence to prove the truth of its contents, but to

prove that it was made, signed by Iva, and expressed the legal

relationship of the parties.” Id. at 22, 859 P.2d at 939-40.

The existence of the document was “highly relevant because its

                                     18
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


legal effect [was] at issue in the case.”          Id.   Similarly,

Professor Bowman uses as an illustration of a nonhearsay

statement of independent legal significance a declaration by an

insured that “I hereby cancel my insurance policy.”            A. Bowman,

Hawaiʻi Rules of Evidence Manual 8-7 (2016).          Because these words

effect a cancellation, they are “not only evidence, but

accomplish the legal event.       The words effect the cancellation

as surely as words of slander produce a tort.”           Id.

            Likewise here, the licensing letter was not being

introduced to prove the truth of its contents, but rather

because its legal effect (that the lab had received written

approval from the DUI coordinator licensing its instruments and

methods) was at issue in the case.6         To satisfy the Werle

shortcut for laying a proper foundation to introduce blood test

results, the State must show “that the DUI coordinator gave

written approval of the procedure and instrument used to test

[the defendant’s] blood.”       Werle, 121 Hawaiʻi at 284, 218 P.3d at

772.   The State introduced the licensing letter to show that the

DUI coordinator had given written approval of the enzymatic

method and the blood testing instrument used to test Villena’s

blood.

      6
            In seeking to admit the letter into evidence, the State described
it as “a letter, um, which from them [the State] went to Ms. Karla Perry
which purports to establish – uh, constitute a license that the City and
County of Honolulu is licensed to conduct the blood alcohol testing.”



                                     19
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


           Accordingly, we hold that the licensing letter was

admissible as nonhearsay and conclude that the trial court did

not err in admitting the letter.7         Because we find the letter

admissible, we also conclude that the State met its burden under

the Werle shortcut to demonstrate that the State gave written

approval of the enzymatic method and Ace Alera instrument.

     2. Perry’s Testimony Satisfied the Third Montalbo Factor and
        Therefore the State Laid a Proper Foundation to Admit the
        Results of Villena’s Blood Test Results

           Having found that the State met its burden under the

Werle shortcut to satisfy the first two Montalblo factors, we

next look to the final Montalbo factor, which requires the State

to demonstrate “the proper application of the technique on the

particular occasion.”      Montalbo, 73 Haw. at 136, 828 P.2d at

1279.   Perry testified that she was employed as a medical

technologist with the City and County of Honolulu and was

qualified under HAR Title 11, chapter 114, which regulates blood

alcohol testing, to draw blood and perform alcohol analysis.

She testified that she was licensed by the State as both an

alcohol analyst and an alcohol testing supervisor.            Perry

testified that she used the “Ace Alera” instrument manufactured

by Alpha Wasserman to conduct blood tests based on the

      7
            Because we conclude that the licensing letter is not hearsay, we
do not reach Villena’s asserted error that admission of the letter violated
his right to confrontation. However, this does not connote our agreement
with the ICA conclusion that, as nontestimonial hearsay, the licensing letter
was “not subject to the Confrontation Clause.”


                                     20
____*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***____


“enzymatic method,” the instrument and method approved by the

DUI coordinator in the licensing letter.          Perry’s testimony that

she was licensed by the State and tested Villena’s blood using

the approved instrument and method satisfies the third Montalbo

requirement to demonstrate “the proper application of the

technique on the particular occasion.”

           Accordingly, we conclude that the State met the burden

laid out in Werle and Montalbo to establish a foundation to

introduce Villena’s blood test results.8

                              IV.   Conclusion

           For the foregoing reasons, we affirm the ICA’s June

16, 2015 Judgment on Appeal but for the reasoning set forth

herein.

Phyllis J. Hironaka for             /s/ Mark E. Recktenwald
Petitioner/Defendant-
Appellant                           /s/ Paula A. Nakayama

Brian R. Vincent for                /s/ Sabrina S. McKenna
Respondent/Plaintiff-
Appellee                            /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson


     8
            Villena raises two additional issues in his application for
certiorari, both of which are without merit. We affirm the ICA in concluding
that Villena waived any objection regarding strict compliance with HAR § 11-
114-23(b) and (a)(3) by failing to timely object at trial.

            We also affirm the ICA in concluding that the erroneous admission
of the State’s Exhibit 2 (a sworn statement by Perry providing additional
detail regarding the procedures used to test Villena’s blood) was harmless
error. Perry’s oral testimony and the licensing letter provided sufficient
foundation for the State to admit the results from Villena’s blood test.
Accordingly, any error in admitting Exhibit 2 was harmless.


                                     21